DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Golding et al. (2017/0314954) in view of Wouhaybi et al. (2015/0180965).
Regarding applicant claim 1, Golding discloses a non-transitory storage medium configured to store a record with a feature structure regarding a feature ([0036] 
a first field configured to include information indicative of a type of an external sensor for detecting the feature ([0024] “components can include a camera 20… configured to collect a digital video stream or capture still photographs at certain intervals… uses multiple cameras collected redundant imagery in real time”); and 
a second field configured to include configuration information or environmental information which are related to detection of the feature ([0036] “numeric metric for a visual landmark that can be used to assess whether the visual landmark should be referenced in navigation directions at all, separate numeric metrics for different times of day, different weather conditions, etc. and/or separate numeric metrics for different images”), but is silent concerning the detection-related information field being updatable based success or failure of detection of the feature when a detection of the feature by the external sensor is performed.
Wouhaybi et al. discloses an image capture database that stores the configuration of the image capturing device with the image ([0029]).  Wouhaybi further teaches that the image capture device data and/or specifications associated with one or more image capture devices which may comprise any other data indicative of the features, capabilities, and/or settings of the image capture devices ([0054]; [0065], [0067]).  Wouhaybi is motivated by selecting the best quality image captured ([0002]).
It would have been obvious to one of ordinary skill in the art at the time of invention to store feature record of Golding’s visual landmarks with the teaching of 
Although Wouhaybi is not explicit about a feature ID, Wouhaybi does disclose image capture database that stores the configuration of the image capturing device with the image [0029].  As the configuration of the device is included in the database, it would have been obvious as part of the data structure to store any number of data types including “feature ID.”

Regarding applicant claim 2, Golding discloses wherein the detection-related information field is updated by a server device which statistically analyzes detection results by detection devices mounted on vehicles ([0006] [0008]; [0022]; [0027] “communicate with the server 14”; [0023] “dashboard camera mounted on the windshield of the vehicle”).
Regarding applicant claim 3, Golding discloses wherein the detection-related information field is provided with respect to each type of the detection device ([0023]-[0024] portable or wearable user device, modules of a vehicle, and external devices or modules of devices… depending on the implementation, the camera is configured to collect a digital video stream or capture still photographs at certain intervals”; [0035] “visual landmark database can store a large set of visual landmarks that in some cases is redundant… lighting conditions, weather conditions, traffic conditions, and how well the corresponding scene is visible from the driver’s vantage point”; [0036] “visual landmark database”).
Regarding applicant claim 4-6, Golding discloses wherein the detection related information with respect to each type of the detection device, includes a subfield indicative of the configuration information or the environmental information which are related to the detection of the feature ([0035] “visual landmark database can store a large set of visual landmarks that in some cases is redundant… lighting conditions, weather conditions, traffic conditions, and how well the corresponding scene is visible from the driver’s vantage point”).
Regarding applicant claim 7, Golding discloses the feature data structure further comprising:
a position information field indicative of information associated with a position of the feature ([0028] “positioning module”);
an attribute information field indicative of information associated with an attribute of the feature ([0035] “visual landmark database can store a large set of visual landmarks that in some cases is redundant… lighting conditions, weather conditions, traffic conditions, and how well the corresponding scene is visible from the driver’s vantage point”);
wherein the detection device detects the feature based on the information associated with the position of the feature and the information associated with the attribute of the feature ([0035] “lighting conditions, weather conditions, traffic conditions, and how well the corresponding scene is visible from the driver’s vantage point”).

Regarding applicant claim 9, Golding discloses a non-transitory storage medium configured to store a record with a feature structure regarding a feature ([0036] 
a first field configured to include information indicative of a type of an external sensor for detecting the feature ([0024] “components can include a camera 20… configured to collect a digital video stream or capture still photographs at certain intervals… uses multiple cameras collected redundant imagery in real time”); and 
a second field configured to include configuration information or environmental information which are related to detection of the feature ([0036] “numeric metric for a visual landmark that can be used to assess whether the visual landmark should be referenced in navigation directions at all, separate numeric metrics for different times of day, different weather conditions, etc. and/or separate numeric metrics for different images”), but is silent concerning the detection-related information field being updatable based success or failure of detection of the feature when a detection of the feature by the external sensor is performed.
Wouhaybi et al. discloses an image capture database that stores the configuration of the image capturing device with the image ([0029]).  Wouhaybi further teaches that the image capture device data and/or specifications associated with one or more image capture devices which may comprise any other data indicative of the features, capabilities, and/or settings of the image capture devices ([0054]; [0065], [0067]).  Wouhaybi is motivated by selecting the best quality image captured ([0002]).
It would have been obvious to one of ordinary skill in the art at the time of invention to store feature record of Golding’s visual landmarks with the teaching of 
Although Wouhaybi is not explicit about a feature ID, Wouhaybi does disclose image capture database that stores the configuration of the image capturing device with the image [0029].  As the configuration of the device is included in the database, it would have been obvious as part of the data structure to store any number of data types including “feature ID.”
Regarding applicant claim 10, Golding discloses wherein the acquisition unit acquires a plurality of the state information associated with a feature sent from vehicles, and wherein the update unit determines an updated content of the second field corresponding to the feature by statistically analyzing the plurality of the state information ([0036] “numeric metric for a visual landmark that can be used to assess whether the visual landmark should be referenced in navigation directions at all, separate numeric metrics for different times of day, different weather conditions, etc. and/or separate numeric metrics for different images”).
Regarding applicant claim 11, Golding discloses a detection device comprising:
a detection unit configured to detect an object situated in surroundings of a vehicle  ([0006] “dashboard camera, the camera of a smartphone mounted on the dashboard, or another camera that approximately corresponds to the vantage point of the driver”; [0021] “object detector which determines whether a captured scene includes an object of one of predefined classes e.g., car, person, traffic light”); 
an acquisition unit configured to acquire from an external device a record with a data structure including a position information field indicative of information associated 
an identification unit configured to identify the object detected by the detection unit as the feature based on the information associated with the position of the feature ([0035]);
a transmission unit configured to send to the external device state information which includes information associated with at least one of, at a time when an identification of the feature by the identification unit succeeds or fails, a state of the vehicle, a state of surroundings of the vehicle and a state of the detection unit ([0036] “numeric metric for a visual landmark that can be used to assess whether the visual landmark should be referenced in navigation directions at all, separate numeric metrics for different times of day, different weather conditions, etc. and/or separate numeric metrics for different images”), but is silent concerning the detection-related information field being updatable based on a detection result by a detection device which detects the feature.
Wouhaybi et al. discloses an image capture database that stores the configuration of the image capturing device with the image ([0029]).  Wouhaybi further teaches that the image capture device data and/or specifications associated with one or more image capture devices which may comprise any other data indicative of the 
It would have been obvious to one of ordinary skill in the art at the time of invention to store feature record of Golding’s visual landmarks with the teaching of Wouhaybi to store the configuration of the image capturing device with the image in order to allow the best image to be used.
Regarding applicant claim 12, Golding discloses wherein the detection related information includes a subfield indicative of a detection condition in which a success rate of detecting the feature is equal to or higher than a predetermined value ([0035] “visual landmark database can store a large set of visual landmarks that in some cases is redundant… lighting conditions, weather conditions, traffic conditions, and how well the corresponding scene is visible from the driver’s vantage point”), and
wherein the detection unit changes a range of detection area by the detection unit based on the detection condition in which the success rate of detecting the feature is equal to or higher than the predetermined value ([0022]-[0023] “landmark selection system configured to select visual landmarks using real-time imagery and/or time of day, season, weather, conditions, etc. can be implemented in the mobile system”; [0081]-[0082]).
Regarding applicant claim 13, Golding discloses the detection device wherein the detection-related information includes a subfield indicative of a detection condition in which a success rate of detecting the feature is lower than a predetermined value ([0035] “visual landmark database can store a large set of visual landmarks that in some 
Wherein the detection unit omits the feature from a target of a detection if a state of the vehicle, state of surroundings of the vehicle or a state of the detection unit satisfies the detection condition in which the success rate of detecting the feature is lower than the predetermined value ([0022]-[0023] “landmark selection system configured to select visual landmarks using real-time imagery and/or time of day, season, weather, conditions, etc. can be implemented in the mobile system”; [0081]-[0082]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-13 have been considered but are not persuasive.  Applicant has amended claims 1, 9, and 11 to include “a feature ID indicative of each of features to be detected” and “indicated by the feature ID corresponding to the first field.”
Applicant argues that both Golding and Wouhaybi are silent as to a “data structure that includes a field including information indicative of a type of external sense used to detect a feature and a field including configuration or environmental information related to success or failure of detection of the feature, when detection of the features is performed by the external sensor.”
Examiner disagrees.  Although Golding does not specify “a field indicative of a type of external sensor used to detect a feature” this would have been inherent within the sensors to record such information like the ones Golding disclosed.  Since cameras, 
Wouhaybi et al. further discloses an image capture database that stores the configuration of the image capturing device with the image ([0029]).  Wouhaybi further teaches that the image capture device data and/or specifications associated with one or more image capture devices which may comprise any other data indicative of the features, capabilities, and/or settings of the image capture devices ([0054]; [0065], [0067]).  Wouhaybi is motivated by selecting the best quality image captured ([0002]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to include this additional field of information for the detection of such images.

Applicant further argues that “there is no motivation or suggestion in the reference or elsewhere and thus no predictability for one of ordinary skill in the art to urge the combination.
Examiner disagrees.  As stated above: Wouhaybi teaches that the image capture device data and/or specifications associated with one or more image capture devices which may comprise any other data indicative of the features, capabilities, and/or settings of the image capture devices ([0054]; [0065], [0067]).  Wouhaybi is motivated by selecting the best quality image captured ([0002]). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661